IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHELLE ANNETTE                     NOT FINAL UNTIL TIME EXPIRES TO
WHITENER,                            FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-1569
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 17, 2014.

An appeal from an order of the Circuit Court for Duval County.
Suzanne Bass, Judge.

Michelle Annette Whitener, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C. J., PADOVANO and CLARK, JJ., CONCUR.